United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   June 8, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 02-51160
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

GABRIEL RAMIREZ-TERCERO,
                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. P-02-CR-122-2
                          --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Gabriel Ramirez-Tercero has

moved for leave to withdraw from this direct appeal and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Ramirez has responded after receiving a copy of counsel’s motion

and brief.     He has not raised any appellate claims, but seeks

appointment of new counsel to continue his case.

     Ramirez’s motion for new counsel is DENIED.     Our independent

review of the brief and the record discloses no nonfrivolous

issue in this appeal.     Accordingly, counsel’s motion for leave to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-51160
                               -2-

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.